Case 1:19-cv-07886-DLC Document 44 Filed 10/23/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

ee ee ee ee ee ee x
YUSUF AL-RAHMAN, : 19cv7886 (DLC)

Plaintiff, : ORDER OF

-Vv- : DISCONTINUANCE

AMERICAN SUGAR REFINING, INC., DENNIS
ANGONE, MICHAEL BURCHELL, JORI CLOUD, ;
and KEVIN RAMSEY, : USDC SDNY

Defendant . pO

efendants.

ELECTRONICALLY FILED
on ee ee ee ee eee x DOC
DATE FILED: [OJ2 3/2020

 

 

 

 

 

 

 

 

 

DENISE COTE, District Judge:

It having been reported to this Court that this case has
been settled, it is hereby

ORDERED that the above-captioned action is discontinued
without costs to any party and without prejudice to restoring
the action to this Court’s calendar if the application to
restore the action is made by November 23, 2020. If no such
application is made by that date, today’s dismissal of the
action is with prejudice. See Muze, Inc. v. Digital On Demand,
Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

Dated: New York, New York
October 23, 2020

Amaia

DENISE COTE
United Stdtes District Judge

 
